United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3569
                                   ___________

Richard A. Mathis,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
John Mathes; William Sperfslage;      *
John Emmett; Ronald Welder; John      * [UNPUBLISHED]
Spence; Dennis Brumbaugh; Roger       *
Lawson; Charles Harper; Ruth          *
Stockbridge; Dave Foehring,           *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: January 18, 2006
                                Filed: March 20, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Richard A. Mathis appeals the district court's1 grant of summary judgment in
his 42 U.S.C. § 1983 action. Having reviewed the record, this court agrees that
Mathis's bare assertions – without the support of exhibits, affidavits or sworn


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
statements – do not establish a genuine issue of material fact. See Fed. R. Civ. P.
56(c), (e); Janis v. Biesheuvel, 428 F.3d 795, 799 (8th Cir. 2005); Murphy v. Mo. Dep't
of Corr., 372 F.3d 979, 982 (8th Cir. 2004) (de novo standard of review).
Furthermore, the district court did not abuse its discretion in declining to appoint
counsel because it cited a case outlining the requisite factors, which it considered in
determining there would be no fundamental injustice. See Davis v. Scott, 94 F.3d 444,
447 (8th Cir. 1996). Finally, the district court is under no obligation to give pro se
prisoners notice of summary judgment requirements. See Beck v. Skon, 253 F.3d 330,
333 (8th Cir. 2001).

     Thus, for the reasons explained in the district court's opinion, this court affirms.
      th
See 8 Cir. R. 47B.
                       ______________________________




                                          -2-